

117 HR 1188 RH: Greater Accountability in Pay Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 38117th CONGRESS1st SessionH. R. 1188[Report No. 117–55]IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial ServicesJune 8, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 18, 2021A BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose information on pay raises made to executives and non-executive employees, and for other purposes.1.Short titleThis Act may be cited as the Greater Accountability in Pay Act of 2021.2.Pay raise disclosuresSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Pay raise disclosuresAn issuer required to file an annual report under this section or section 15(d), that is not an emerging growth company, shall include in such report—(1)the percentage increase in the median of the annual total compensation of all executive officers (as such term is defined in section 240.3b–7 of title 17, Code of Federal Regulations) of the issuer over the last completed fiscal year;(2)the percentage increase in the median of the annual total compensation of all employees of the issuer, excluding executive officers, over the last completed fiscal year;(3)the ratio of the percentage described in paragraph (1) to the percentage described in paragraph (2);(4)a comparison of the percentage described in paragraph (1) to the percentage change over the same period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor; and(5)a comparison of the percentage described in paragraph (2) to the percentage change over the same period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..June 8, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed